Exhibit 16.1 January 26, 2010 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 RE: Natural Blue Resources, Inc. We have read Items 4.01 and 4.02 of the Form 8-K report dated January 26, 2010.We agree with such statements made regarding our firm under Item 4.01.We have no basis to agree or disagree with other statements made under Item 4.02, other than we agree with the reference made to our firm in that we did not review the September 30, 2009 Form 10-Q. Sincerely, /s/:Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC 1284 W.
